      Case 1:16-cv-03498-MKV Document 82 Filed 09/10/21 Page 1 of 1
                                                   USDC SDNY
                                                   DOCUMENT
                                                   ELECTRONICALLY FILED
                                                   DOC #:
UNITED STATES DISTRICT COURT                                      9/10/2021
                                                   DATE FILED:
SOUTHERN DISTRICT OF NEW YORK


 AJINOMOTO CO., INC. and
 AJINOMOTO HEARTLAND INC.,

                              Plaintiffs,
                                                                 1:16-cv-03498 (MKV)
                       -against-
                                                              ORDER SCHEDULING
 CJ CHEILJEDANG CORP.,                                        ORAL ARGUMENT ON
 CJ AMERICA, INC., and                                        MOTION TO DISMISS
 PT CHEILJEDANG INDONESIA,

                              Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       The Court is in receipt of the Defendants’ letter filed November 18, 2020 requesting oral

argument with respect to their Motion to Dismiss Plaintiffs Ajinomoto Co., Inc. and Ajinomoto

Animal Nutrition North America, Inc.’s (f/k/a Ajinomoto Heartland, Inc.) Second Amended

Complaint. [ECF No. 81]. The Court directs counsel for all parties to appear for oral argument

on September 22, 2021 at 1:00 PM in Courtroom 18C of the Daniel Patrick Moynihan

Courthouse, 500 Pearl Street, New York, New York.

SO ORDERED.

Date: September 10, 2021                               _________________________________
      New York, NY                                           MARY KAY VYSKOCIL
                                                            United States District Judge




                                                   1
